Citation Nr: 0109680	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-01 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the 
original amount of $3,694.00 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the original amount of $3,694.00.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than January 30, 1979, for an award of service 
connection for diabetes mellitus is the subject of a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and August 1994 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In December 1993, the 
RO notified the veteran that his VA compensation payments had 
been reduced effective September 1, 1991, because he had been 
receiving military retirement pay.  In August 1994, the 
Committee on Waivers and Compromises denied entitlement to 
waiver of recovery of an overpayment of VA compensation 
benefits in the original amount of $3,694.00, which claim is 
the subject of the Remand immediately following this 
decision.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  The veteran was in receipt of both military retirement 
pay and increased VA compensation benefits from September 1, 
1991, to July 1993, when his retirement pay was reduced based 
upon the award of increased VA compensation.

2.  In August 1993, the RO proposed to reduce the veteran's 
VA compensation benefits retroactively from September 1, 
1991; this was ultimately accomplished, creating an 
overpayment in the amount of $3,694.00.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the original 
amount of $3,694.00 was properly created.  38 U.S.C.A. 
§§ 5304(a)(1), 5305 (West 1991); 38 C.F.R. 
§§ 3.700, 3.750 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

As noted above, the veteran served on active duty from 
October 1948 to November 1975.  He was in receipt of military 
retirement pay.  He was also service connected for diabetes 
mellitus, evaluated as 10 percent disabling from January 30, 
1979; arteriosclerotic heart disease, arterial hypertension, 
evaluated as 20 percent disabling from October 31, 1977; 
defective hearing, evaluated as 10 percent disabling from 
March 13, 1978; scars, well healed, residuals of shell 
fragment wounds, left arm and middle finger, evaluated as 
noncompensable from March 13, 1978; and residuals of a 
fracture of the right metacarpal of the right hand, evaluated 
as noncompensable from March 13, 1978.  His combined 
disability evaluation as of January 30, 1979, was 40 percent.  

A Jumps-Army Retired/Annuitant Pay Statement dated in 
September 1986 showed that VA compensation in the amount of 
$306.00 was deducted from the veteran's retirement pay.  He 
submitted this form to VA in November 1986 specifically 
noting that his VA compensation was deducted from his 
retirement pay.

More recently, in August 1991 the veteran sought entitlement 
to increased disability evaluations for his service-connected 
arteriosclerotic heart disease, arterial hypertension, and 
diabetes mellitus.  He also requested entitlement to aid and 
attendance benefits for his spouse in December 1992.

By means of June 1993 rating decisions, the RO awarded the 
veteran increased compensation by reason of his spouse being 
in need of aid and attendance from December 11, 1992, and 
entitlement to a 30 percent disability evaluation for his 
arteriosclerotic heart disease, arterial hypertension and to 
a 20 percent disability evaluation for his diabetes mellitus, 
each from August 8, 1991.  His combined disability rating was 
50 percent from August 8, 1991.  He was notified of the RO's 
decisions and of his monthly compensation rate by letter 
dated June 26, 1993.

In July 1993, the Defense Finance and Accounting Service 
notified VA that the veteran's increased compensation award 
was entered as a retired pay deduction effective July 1993 
and that any indebtedness created by the increase in the VA 
award should be recovered by VA.  The letter indicated that 
the veteran's gross retired pay rate was $1,967.00 from July 
1991, $2,040.00 from December 1991, and $2,101.00 from 
December 1992.

By means of an August 1993 letter, the RO informed the 
veteran that it proposed to reduce his compensation payments 
from $518.00 to $368.00 per month effective September 1, 
1991, the first day of the month after he became entitled to 
the benefit,
because he had been receiving military retirement pay during 
the relevant time period.  The veteran was notified that he 
had the right to submit evidence within 60 days showing that 
VA should not take this proposed action.  He was also told 
that he had the right to representation and to a hearing. 

In a letter received at the RO later that month, the veteran 
stated that he disagreed with the RO's proposed reduction.  
He contended that VA owed him $4,855.35 as reimbursement of 
or payment for the cost of medical services rendered by 
private providers from January 29, 1976, to October 22, 1982.  
(This claim had previously been denied by the Board in July 
1989 and was appealed by the veteran to the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court).  In a May 7, 1993, Order, the 
Court dismissed the appeal.  The veteran filed a motion for 
reconsideration of the Court's Order which was denied by 
Order dated May 27, 1993.)

In December 1993, the RO notified the veteran that his 
compensation payments had been reduced effective September 1, 
1991, because he had been receiving military retirement pay.  
The RO further indicated that the law prohibited the receipt 
of dual benefits, and that because the amount of the 
veteran's retirement pay was greater than the amount of his 
VA compensation benefits, the increase in his compensation 
should have been withheld because he already received the 
maximum rate permitted by law.  The VA Debt Management Center 
notified the veteran by letter dated December 1993 that he 
owed VA $3,694.00.  

The veteran appealed the RO's December 1993 decision to the 
Board, making repeated assertions that he should be 
reimbursed by VA for medical expenses he incurred from 1976 
to 1982, claiming amounts ranging from $4,855.35 to 
$6,287.00.  In a September 1994 VA Form 9, he further claimed 
that his spouse's aid and attendance benefits should not have 
been deducted from his military retirement pay.  He also 
stated in January 1995 that the overpayment was not his fault 
because VA knew that he was receiving retirement pay since 
1975 and the overpayment check was sent directly to his bank 
without informing him of the action.  Finally, the veteran 
stated that the action taken reducing his VA compensation 
benefits was in violation of his rights because he was not 
first notified. 


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the December 1993 letter and January 1994 
statement of the case (SOC) that the law prohibits the 
receipt of dual benefits.  That is the key issue in this 
case, and the discussions in the decision and SOC informed 
the veteran of this, as well as of the relevant regulations.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  He has 
provided detailed and comprehensive argument in support of 
his claim. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Except to the extent that retirement pay is waived under 
other provisions of the law, not more than one award of 
pension, compensation, or emergency officers', regular, or 
reserve retirement pay, or initial award of naval pension 
granted after July 13, 1943, shall be made concurrently to 
any person based on his or her own service or concurrently to 
any person based on the service of any other person.  
38 U.S.C.A. 
§ 5304(a)(1) (West 1991); 38 C.F.R. § 3.700 (2000).  

Any person entitled to receive retirement pay based on 
service as a member of the Armed Forces may not receive such 
pay concurrently with benefits payable under laws 
administered by the Department of Veterans Affairs.  The term 
"retirement pay" includes retired pay and retainer pay.  A 
person entitled to retirement pay or compensation may elect 
which of the benefits he or she desires to receive.  A 
veteran may receive compensation upon filing with the service 
department concerned a waiver of so much of his retirement 
pay as is equal in amount to the compensation to which he is 
entitled.  In the absence of a specific statement to the 
contrary, the filing of an application for compensation by a 
veteran entitled to retirement pay constitutes such a waiver.  
38 U.S.C.A. § 5305 (West 1991); 38 C.F.R. § 3.750 (a-c) 
(2000).  

As noted above, the veteran was in receipt of military 
retirement pay.  He was also in receipt of VA compensation 
and his retirement pay was reduced by the amount of his VA 
compensation benefits.  See Jumps-Army Retired/Annuitant Pay 
Statement, dated in September 1986.  

In June 1993, the veteran was awarded increased compensation 
by reason of his spouse being in need of aid and attendance 
from December 11, 1992, and entitlement to higher disability 
evaluations for his service-connected arteriosclerotic heart 
disease, arterial hypertension and diabetes mellitus from 
August 8, 1991.  See 38 C.F.R. §§ 3.400(o)(2) and 
3.401(a)(3) (2000).  However, it was not until July 1993 
that the veteran's increased compensation award was entered 
as a retired pay deduction.  Therefore, he received both 
military retirement pay and increased compensation payments 
from the effective date of payment of the claims until July 
1993 when the Defense Finance and Accounting Service began 
deducting the increased VA compensation benefits from his 
military retirement pay.  As the veteran is prohibited from 
receiving military retirement pay concurrently with benefits 
payable under laws administered by VA, the overpayment of VA 
compensation benefits was properly created.  38 U.S.C.A. §§ 
5304(a)(1), 5305 (West 1991); 38 C.F.R. §§ 3.700, 3.750 (a-
c) (2000).  The RO correctly began reducing the veteran's VA 
compensation benefits from September 1, 1991, the effective 
date of the erroneous award.  See 38 C.F.R. § 3.500(b)(1) 
(2000); see also 38 U.S.C.A. § 5111 (West 1991) and 
38 C.F.R. § 3.31 (2000).  He has not disputed the amount of 
the overpayment.

Rather, the veteran argues that he is not obligated to repay 
VA the overpayment of compensation benefits in the amount of 
$3,694.00 because he is entitled to reimbursement by VA for 
medical expenses he incurred from 1976 to 1982 in the amount 
of $6,287.00.  This argument is immaterial as to whether he 
was overpaid VA compensation benefits in light of his receipt 
of military retirement pay from August 1991 to July 1993.  It 
is a separate, distinct, and unrelated matter and has no 
bearing on the issue a hand.  Further, the Board denied this 
claim in July 1989 and the veteran's appeal to the Court was 
thereafter dismissed.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000). 

The veteran's contention that he was not properly notified of 
the reduction of his compensation benefits is also without 
merit.  No award of compensation, pension or dependency and 
indemnity compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(a)(2) (2000); see also 3.105(h) (2000).  
Here, in an August 1993 letter the RO informed him that it 
proposed to reduce his compensation payments from $518.00 to 
$368.00 per month effective September 1, 1991, because he had 
been receiving military retirement pay during the relevant 
time period.  He was also notified that he had the right to 
submit evidence within 60 days showing that VA should not 
take this proposed action and that he had the right to 
representation and to a hearing.  See VA letter to the 
veteran with attached VA Form 21-0506, dated August 9, 1993.  
Accordingly, the RO complied with 38 C.F.R. § 3.103(a)(2).
 
Additionally, the veteran's assertion that the increased 
compensation paid to him by reason of his spouse's need for 
aid and attendance should not have been deducted from his 
military retirement pay is unfounded.  The provisions of 
38 C.F.R. § 3.750(a) provide that any person entitled to 
receive retirement pay based on service as a member of the 
Armed Forces may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs.  The increased compensation paid to the 
veteran by reason of his spouse's need for aid and attendance 
is a benefit payable under the laws administered by VA 
pursuant to 38 C.F.R. § 3.351(a)(2). 

Finally, the veteran's argument that the overpayment of VA 
compensation was not his fault because VA knew that he was 
receiving retirement pay since 1975 and the check was sent 
directly to his bank without informing him of the action is 
not persuasive.  He was not without fault in the creation of 
the overpayment of compensation.  He was aware that his VA 
compensation was being deducted from his military retirement 
pay as evidenced by his submission of the September 1986 
Jumps-Army Retired/Annuitant Pay Statement to the RO in 
November 1986.  On this form, he specifically noted that such 
was the case.  Further, he was notified of his increased VA 
compensation award and of the monthly rate by letter dated 
June 26, 1993.  Indeed, a person of the veteran's age and 
general knowledge certainly would have monitored the funds 
being directly deposited into his bank account.  As the 
veteran knew or should have known that he was not entitled to 
the full amount of the increased compensation benefits, the 
erroneous payment did not occur without his knowledge and the 
indebtedness at issue was not created solely as a result of 
administrative error by VA.  See 38 U.S.C.A. § 5112(b)(9) and 
(10) (West 1991); 38 C.F.R. § 3.500(b)(1) and (2) (2000). 

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law prohibits the 
receipt of retirement pay based on service as a member of the 
Armed Forces concurrently with benefits payable under laws 
administered by VA.  Accordingly, the overpayment of VA 
compensation benefits in the original amount of $3,694.00 was 
properly created.  Although the Board is sympathetic to the 
veteran's circumstances, the Board is bound by the applicable 
law and regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, the claim must be denied for lack of legal 
merit.


ORDER

An overpayment of VA compensation benefits in the original 
amount of $3,694.00 was properly created.


REMAND

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the original amount of $3,694.00

Appellate review of the veteran's claim at this time would be 
premature.  He has not completed a financial status report 
(FSR) since 1994.  This information is quite dated as to 
determining whether collection of the indebtedness would 
cause undue hardship.  Therefore, he should be provided an 
opportunity to submit an updated FSR.  On remand, the RO 
should also comply with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also Weaver v. Principi, No. 00-2282 (U.S. Vet. App. 
March 15, 2001) (per curiam).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1. Ask the veteran to complete and submit 
a current FSR.  Notify him that this 
information is important to his claim.  
Reasonable efforts to document the 
actions taken should be made.

2.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

3.  Then, readjudicate the veteran's 
claim.  Supporting analysis and 
explanation for the decision must be 
provided.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

